Citation Nr: 0814832	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-33 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for headaches due to 
head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for left-sided numbness 
and tingling due to head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
January 1976.

In a July 1977 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
denied the veteran's claims for service connection for 
headaches and residuals of a head injury.  Although notified 
of the decision, the veteran did not perfect an appeal, and 
the decision became final.  In July 2002, the veteran sought 
to reopen his claims for service connection for headaches and 
residuals of head injury-which he then identified as left-
sided numbness and tingling.

The matter now on appeal came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision by the RO 
that appears to have granted the veteran's petition to reopen 
the previously denied claim of service connection for 
headaches as secondary to an alleged in-service assault.  In 
the rating decision, however, the RO appears to have treated 
the claim for left-sided numbness and tingling as a new claim 
for service connection, rather than as a petition to reopen 
the previously denied claim for service connection for 
residuals of a head injury.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claims for service 
connection for headaches and left-sided numbness and tingling 
as secondary to head injury.  This is so because the issue 
goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claims for service connection as 
claims to reopen.

The Board notes in particular that the veteran's original 
claim filed in December 1976 indicated that he suffered from 
residuals of an in-service head injury.  The underlying basis 
of his current claim of entitlement to service connection for 
left-sided numbness and tingling is the same-head injury.  
Changes in the nomenclature used in multiple claims for 
disability compensation, and the adjudication of those 
claims, does not alter the identity of the disability 
underlying the claim.  See Ashford v. Brown, 10 Vet. App. 120 
(1997).  Here, the claim for service connection for left-
sided numbness and tingling is encompassed by the original 
claim and 1977 denial of service connection for residuals of 
head injury.  The claim is the same as before-service 
connection for residuals of head injury-even though the 
veteran has now been more specific as to what certain of 
those residuals are.  As such, the claim will be considered a 
claim to reopen.


REMAND

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision that 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See id.

In this case, the RO issued the veteran notice letters in 
August 2002, May 2005, and August 2007.  Those letters 
discussed, in part, the evidence necessary to establish a 
claim for service connection.  The letters did not inform the 
veteran, however, of the need to submit new and material 
evidence to reopen his claims for service connection for 
headaches and left-sided numbness and tingling as secondary 
to a head injury; nor did they contain any explanation of 
what constitutes new and material evidence under relevant 
regulations.  The letters merely informed the veteran that he 
needed to submit evidence documenting any current 
disabilities and showing that any such disability was 
incurred in or aggravated by service.  However, the Board 
interprets the holding in Kent, supra, as requiring VA to 
inform the veteran what specific evidence is necessary to 
reopen his claims.  In the July 1977 rating decision that 
became final, the veteran's claims were denied based on the 
lack of evidence showing that the veteran was treated for 
headaches or any other residual of a head injury during 
service, and the lack of medical nexus evidence linking post-
service headaches to the alleged in-service head injury.  
Further, the RO found in that decision that there was no 
evidence in the veteran's record to indicate that the veteran 
suffered head trauma during service.  As such, to reopen his 
claims, the veteran would need to submit competent medical 
evidence (e.g., an opinion from a medical doctor) that any 
currently diagnosed headaches or left-sided numbness and 
tingling are related to his period of military service.  
Further, the veteran would need to submit evidence 
substantiating the alleged in-service assault from which he 
claims his disabilities stem.

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA in accordance with 
Kent, supra.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
(VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103; Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should send to the veteran 
and his representative a corrective 
VCAA notice that explains what 
constitutes new and material evidence 
and specifically identify the type of 
evidence (e.g., an opinion from a 
medical doctor relating any current 
headaches or left-sided numbness and 
tingling to the veteran's period of 
service, and proof that the veteran 
sustained a head injury due to assault 
while in service) necessary to satisfy 
the element of the underlying claims 
which was found insufficient in the 
previous July 1977 denial, in 
accordance with Kent, supra.  

2.  After giving the veteran opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the issues on appeal should 
be re-adjudicated in light of all 
pertinent evidence and legal authority.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

